United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Kittery, ME, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1066
Issued: July 10, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 1, 2018 appellant filed a timely appeal from a February 9, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned the appeal Docket No. 18-1066.1
On May 11, 2016 appellant, then a 54-year-old ship operator/marine electrician, filed a
traumatic injury claim (Form CA-1) for a left knee injury he allegedly sustained on May 5, 2016
while in the performance of duty.2 He described his injury as a possible torn meniscus. Appellant
stopped work on May 6, 2016 and resumed work in a limited-duty capacity on May 9, 2016.
OWCP assigned the claim File No. xxxxxx785.

1

The Board notes that, following the February 9, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2
Appellant explained that he was loading fuel oil onto a tugboat when he kicked an oil absorbing sock out of his
way and his left foot stopped dead on the nonskid-deck surface.

OWCP denied appellant’s traumatic injury claim by decision dated August 3, 2017. It
found that he failed to establish that the May 5, 2016 incident occurred as alleged. On August 29,
2017 appellant requested reconsideration, and submitted additional factual and medical evidence.
On September 29, 2017 he filed another traumatic injury claim (Form CA-1) for a left knee
injury that allegedly occurred in the performance of duty on September 7, 2017. OWCP assigned
appellant’s new left knee traumatic injury claim File No. xxxxxx856.
Under the current claim, OWCP issued an October 24, 2017 merit decision finding that
although appellant established that the May 5, 2016 employment incident occurred as alleged, he
failed to establish a left knee injury causally related to the accepted employment incident.
On November 16, 2017 appellant requested reconsideration and submitted additional
medical evidence.
By decision dated February 9, 2018, OWCP denied modification of its October 24, 2017
decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-reference between files.3 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.4
As noted, appellant has two left knee traumatic injury claims, which OWCP assigned File
Nos. xxxxxx785 and xxxxxx856. The case record for the latter claim, which was for a subsequent
left knee injury that allegedly occurred on September 7, 2017, is not part of the current case record.
The Board finds that for a full and fair adjudication, the case must be returned to OWCP to combine
the current case record with File No. xxxxxx856.5 Following this and any other development
OWCP deems necessary, a de novo decision shall be issued with respect to appellant’s entitlement
to FECA benefits under OWCP File No. xxxxxx785.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8c
(February 2000).
4

Id.

5

See M.W., Docket No. 17-0743 (issued January 23, 2018).

2

IT IS HEREBY ORDERED THAT the February 9, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.
Issued: July 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

